Citation Nr: 1025755	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  05-28 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
migraines.    

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression.

4.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as colitis.  

5.  Entitlement to service connection for a cardiovascular 
disorder, claimed as a heart murmur.

6.  Entitlement to service connection for shin splints.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from June 1990 to October 1997.

This matter is on appeal from a December 23, 2004, rating 
decision by the Chicago, Illinois, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran testified before the undersigned in February 2010.  A 
transcript of the hearing is of record.

The issues of entitlement to service connection for a 
gastrointestinal disorder, heart murmur, acquired psychiatric 
disorder, shin splints, hypertension, as well as entitlement to a 
rating of 30 percent for migraines, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

Throughout the course of the appeal, the Veteran's migraines have 
been characterized by symptoms of prostrating attacks at least 
once per week.

CONCLUSION OF LAW

The criteria for a 30 percent rating for migraines have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Sup. 2010); 
38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this case, the 
Board is granting the maximum benefit available without the 
additional development that is necessary per the remand section 
of this decision.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not be 
further considered.  

Entitlement to a Rating in Excess of 10 Percent for Migraines

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

In cases where the Veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of claim 
to see if the evidence warrants the assignment of different 
ratings for different periods of time during these claims a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

In this case, the Veteran is service-connected for migraine 
headaches with a 10 percent disability rating under 38 C.F.R. 
§ 4.214a, DC 8100.  In order to warrant a rating of 30 percent, 
the evidence must show characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  

The rating criteria do not define "prostrating;" nor has the 
Court of Appeals for Veterans Claims.  See, e.g., Fenderson v. 
West, 12 Vet. App. 119 (1999) (quoting DC 8100 verbatim but does 
not specifically address the matter of what is a prostrating 
attack.).  By way of reference, DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, p. 1554 (31st ed. 2007), defines "prostration" as 
"extreme exhaustion or powerlessness."

Based on the competent evidence, the Board concludes that a 30 
percent rating is warranted for her migraine headaches, as the 
evidence indicates that her migraine headaches have occurred at 
least once per month during the last few months.  Here, the 
Veteran stated at her VA examination in January 2005 that she 
experiences migraines with pain of such severity as to force her 
to lie down in a dark room and to sleep them off.  While she has 
taken medication in order to control them, a private physician 
stated in August 2005 that her migraines were severe enough to 
interfere with her ability to drive, thereby causing her to miss 
work approximately once per month.  

Additionally, a September 2005 VA examiner's note mentions a 
history of frequent and moderately severe headaches approximately 
twice per week.  Moreover, in December 2005, the Veteran stated 
that her attacks had increased in frequency, although the 
evaluating physician attributed this change in symptoms to a 
motor vehicle accident in October 2005.  

Subsequent examinations since December 2005 indicate that her 
migraines continue to affect her daily living.  In March 2006, 
she described her headaches as "throbbing" in nature and severe 
enough to cause photophobia and phonophobia accompanied by 
periods of nausea and vomiting.  An evaluation in January 2010 
also reflects that these attacks occurred approximately 2 to 3 
times per week.  

Therefore, as the evidence indicates that the Veteran's migraine 
headaches have been occurring at least once a month, the Board 
determines that a 30 percent rating, at a minimum, is warranted 
for her service connected disorder.  The question as to whether a 
higher (50 percent) rating is assigned is discussed in the Remand 
portion of this decision.

Consideration has also been given as to whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).   Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
migraines is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's migraine headaches 
with the established criteria found in the rating schedule for 
migraine headaches shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; as 
discussed above, the rating criteria considers frequency and 
severity of the headaches.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for her headaches.  Indeed, it does not appear 
from the record that she has been hospitalized at all for that 
disability.  There is also no evidence in the medical records of 
an exceptional or unusual clinical picture.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  The Board notes that there is 
some question as to whether the Veteran's headaches cause her to 
take extensive sick and annual leave.  Transcript at 14.  This is 
a question that bears directly on whether the criteria for a 50 
percent rating - severe economic inadaptability - have been met 
and is discussed in the Remand portion of this decision.  

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

As an additional note, although the Veteran has submitted 
evidence of a medical disability and made a claim for the highest 
rating possible, she has not submitted evidence of 
unemployability, or claimed to be unemployable.  In fact, at her 
hearing before the Board in February 2010, she stated that she 
was currently employed.  Therefore, the question of entitlement 
to a total disability rating based on individual unemployability 
due to a service-connected disability has not been raised.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).  

ORDER

A 30 percent rating for migraines is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.


REMAND

Regarding the Veteran's claims for service connection, as well as 
for entitlement to a rating in excess of 30 percent for her 
service-connected migraines, the Board determines that further 
development is required prior to the proper adjudication of these 
claims.  

First, the evidence does not indicate that VA's duty to assist 
has been met regarding the acquisition of all available service 
treatment records.  In August 2003, the Veteran listed a number 
of locations where she was treated for her claimed disabilities 
during active duty, including the Eisenhower Army Medical Center 
in Fort Gordon, Georgia, the Darnall Army Community Hospital at 
Fort Hood, Texas, the Moncrief Army Hospital in Fort Jackson, 
South Carolina, and the 121st General Hospital at the Yongsan 
Army Garrison in Seoul, South Korea.  

A deferred rating decision in September 2003 indicated that 
obtaining records from these locations would be unnecessary, as 
they would have been incorporated with her service treatment 
records acquired from the Army Human Resources Command in St. 
Louis, Missouri.  However, these records were ultimately 
determined to be unavailable, and it does not appear any attempt 
was made to recover any possible records directly from the above 
listed medical centers.  Therefore, an effort should be made to 
acquire them directly from the medical centers.

Regarding the Veteran's disagreement with the initial rating she 
received for her migraines and, as noted above, the Board finds 
that a 30 percent rating is warranted.  However, considering 
entitlement to rating in excess of 30 percent requires an 
evidentiary showing of "severe economic inadaptability." See 
38 C.F.R. § 4.124a, DC 8100.  

While the Veteran stated at her hearing in February 2010 that she 
misses approximately one day per week due to her migraines, there 
are no work records in the claims file to substantiate that 
assertion.  Moreover, it is unclear whether these missed days 
necessarily equate to "severe economic inadaptability."  
Therefore, the Veteran should be asked to produce her employment 
records in order to properly evaluate the economic impact of her 
migraines on her employment.    

Next, regarding the Veteran's acquired psychiatric disorder, the 
available service treatment records do not indicate that she was 
treated for such a disorder while on active duty, and the post 
treatment records include psychiatric treatment from VA 
professionals only since 2004.  However, at her hearing before 
the Board in February 2010, she stated that she had been treated 
by a "Dr. Ceursama" at the VA Medical Center in Oak Lawn since 
2002 (T. at 38).  The VA outpatient treatment records confirm 
that the Veteran was treated by Dr. Cuaresma at the Community 
Based Outpatient Clinic (CBOC) in Oak Lawn, Illinois, but only 
since 2004.  

VA has a duty to request all available and relevant records from 
federal agencies, including VA medical records.  See 38 C.F.R. § 
3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(because VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at the 
time a decision is made).  As there are no VA records in the 
claims file from 2002 to 2004, an effort should be made to obtain 
them.


With respect to her claimed heart murmur, the Veteran's 
separation physical examination in June 1997 indicated the 
presence of a faint (grade 1/6) mitral valve prolapse (MVP).  
However, the service treatment records, being only partially 
available, do not mention if this was noted in during service or 
upon induction.  An "innocent heart murmur" was diagnosed in 
March 2004.  However, routine examinations of her heart from 2001 
to 2009 consistently fail to note the presence of such a 
disorder.  In order to clarify the nature of any heart disorder, 
a new VA examination and opinion is necessary.

Regarding the Veteran's remaining claims for gastrointestinal 
disability, the service treatment records indicate that she was 
treated for an episode of nausea and loose stools in November 
1996.  At that time, she was diagnosed with a probable viral 
syndrome.  Post-service medical evidence, to include the report 
of a March 2004 VA examination, shows that the Veteran has been 
diagnosed as having irritable bowel syndrome.  That examination 
report failed to address whether or not the Veteran's current 
gastrointestinal problems were related to the problems that she 
experienced in service.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  A new examination is therefore 
warranted.

A new examination is also needed with respect to the Veteran's 
claim for service connection for shin splints.  At her March 2004 
examination, she was diagnosed as having mild shin splints.  She 
provides a history of experiencing shin splints during her basic 
training, that she was eventually given a physical profile due to 
shin splints, and that she continues to experience shin pain when 
she wore high heels.  The VA examination report failed to address 
whether there was a correlation. 
  




(CONTINUED NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

1. Specifically contact and request all 
available treatment records pertaining to the 
Veteran's active duty service from the 
following medical facilities
*	the D.D. Eisenhower Army Medical Center in 
Fort Gordon, Georgia;
*	the C.R. Darnall Army Community Hospital 
at Fort Hood, Texas;
*	the Moncrief Army Community Hospital in 
Fort Jackson, South Carolina; and 
*	the 121st General Hospital at the Yongsan 
Army Garrison in Seoul, South Korea.  

Additionally, acquire and associate with the 
claims file any VA treatment records from the 
CBOC in Oak Lawn, Illinois, from 2002 to 
2004.  If these records are not available, an 
appropriate notation should be entered into 
the record.  

2. Request from the Veteran any employment 
records beginning in 2003, such as time 
cards, pay statements showing sick leave or 
absences taken, or similar documentation that 
would be helpful in establishing the effect 
that her service connected migraines has on 
her employment.  Statements from current and 
past employers would be probative.

3.  Afford the Veteran appropriate VA 
examinations to determine the nature, extent, 
onset and etiology of any gastrointestinal 
and lower leg disorder found to be present.  
The claims folder should be made available to 
and reviewed by the examiner.  All indicated 
studies should be performed and all findings 
should be reported in detail.

In both cases, the examiners should express 
an opinion as to whether it is at least as 
likely as not (i.e., a 50% possibility or 
greater) that any current gastrointestinal or 
disability of the lower extremities (shin 
splints) had its onset in, or is otherwise 
etiologically related to, her active service 
. 

In offering any opinion, the examiners must 
consider the Veteran's lay statements 
regarding the incurrence of these disorders, 
and the continuity of symptomatology.  All 
findings and conclusions should be set forth 
in a legible report and any opinions should 
be accompanied by a rationale.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation, such should be 
stated with supporting rationale.

4.  Afford the Veteran an appropriate VA 
examination to determine the nature, extent, 
onset and etiology of any cardiovascular 
disorder, and specifically the presence of 
any mitral valve prolapse.  

The examiner is specifically asked to address 
whether the Veteran has a mitral valve 
prolapse at all and, if not, if the prior 
diagnosis in June 1997 was inaccurate.  Also, 
the examiner is also asked to state whether 
such a disorder is one that which may have 
its onset in service.  If the answer is 
negative, the examiner should state (i) 
whether there is clear and unmistakable 
evidence (i.e., obvious and manifest) 
demonstrating that mitral valve prolapse 
existed prior to service; (ii) if so, whether 
there was an increase in disability during 
service; and (iii) if so, whether there is 
also clear and unmistakable evidence 
demonstrating that such increase in 
disability was due to the natural progress of 
the disease.

The examiner should also be asked whether it 
is at least as likely as not (i.e., a 50% 
possibility or greater) that the Veteran's 
hypertension had its onset in service or 
within one year of service discharge or is 
otherwise etiologically related to her active 
service or service related disability.  n 
offering any opinion, the examiners must 
consider the Veteran's lay statements 
regarding the incurrence of these disorders, 
and the continuity of symptomatology.  All 
findings and conclusions should be set forth 
in a legible report and any opinions should 
be accompanied by a rationale.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation, such should be 
stated with supporting rationale.

5. After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, to 
include new a psychiatric examination, the 
Veteran's claims should be readjudicated 
based on the entirety of the evidence, to 
include any evidence received since the 
issuance of the June 2009 supplemental 
statement of the case.  If the claims remain 
denied, the Veteran and her representative 
should be issued a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


